Citation Nr: 1428020	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-27 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for status post left total knee replacement ("knee disability").  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel  






INTRODUCTION

The Veteran had active military service from February 1964 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2008 and February 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York.  

The record reflects that during the pendency of the appeal, the RO granted a temporary total evaluation for surgery of the left knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  This temporary total evaluation was effective from January 25, 2008 until March 31, 2009.  

The Virtual VA and VBMS files have been reviewed.


FINDING OF FACT

The Veteran's status post left total knee replacement is manifested by subjective complaints of chronic pain and weakness, with objective evidence of limitation of motion on extension, an antalgic gait, and limits on weight bearing.  There was no evidence of instability, patellar or meniscus abnormality, or ankylosis.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for the Veteran's status post left total knee replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Replacement of the knee joint with a prosthesis warrants assignment of a 100 percent evaluation for a period of one year following implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a total rating for one month following discharge from the hospital under the provisions of 38 C.F.R. § 4.30. Thereafter, a minimum 30 percent evaluation will be assigned.  A 60 percent evaluation will be assigned for chronic residuals consisting of severely painful motion or severe weakness in the affected lower extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion will be evaluated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013). 

The term "severe" is not defined by the Rating Schedule.  It is generally used to denote "extremely intense."  See Webster's II New College Dictionary (2001) at 1012.  Rather than applying a mechanical formula, the Board must evaluate the relevant evidence to the end that its decisions are "equitable and just as contemplated by the requirements of the law."  See 38 C.F.R. § 4.6 (2013). 

Favorable ankylosis of the knee warrants a 30 percent evaluation.  Ankylosis is considered favorable when the knee is fixed in full extension or in slight flexion at an angle between 0 and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 and 20 degrees.  A 50 percent evaluation requires that the knee be fixed in flexion at an angle between 20 and 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013). 

Limitation of extension of either leg to 20 degrees warrants a 30 percent evaluation. A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  Malunion of the tibia and fibula of either lower extremity warrants a 30 percent evaluation when the disability results in marked knee or ankle disability.  A 40 percent evaluation requires nonunion of the tibia and fibula with loose motion requiring the use of a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  The average normal range of motion of the knees is from 0 to 140 degrees.  38 C.F.R. § 4.71 (2013). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). 

The Veteran asserts that his post-operative left total knee replacement residuals are manifested by severe chronic knee pain, limitation of motion, and weakness; as well as having necessitated surgical revision of the knee.

Treatment records from Robert Packer Hospital show that the Veteran underwent primary total left knee arthroplasty in January 2008.  However, it was discovered that there were two mechanical problems with the knee and a total left knee arthoplasty revision would need to occur.  

Private clinical documentation dated February 2009 states that the Veteran underwent left total knee arthroplasty revision with trabecular metal femoral implants in January 2009.  At this time, the Veteran demonstrated slow but full active extension and flexion to about 95 degrees, limited by moderate effusion.  The Veteran's private doctor further reported that the Veteran calf was non-tender, distal neurovascular status, range of motion was intact, the extensor mechanism was intact and that the knee was stable throughout the range of motion.  Overall, the Veteran's doctor concluded that the Veteran was doing well two weeks status post left knee arthroplasty revision with trabecular metal femoral implants.  

A final radiology report issued by the Veteran's private doctor in September 2009 states that there was no evidence of inflammatory disease and patella showed normal activity.  

In November 2009, the Veteran's friend of over twenty years S.S. issued a lay statement in support of the Veteran's claim.  S.S. states that the Veteran is in constant pain and required medication to help get him through the day.  He states that the Veteran's ability to resume his normal work activity or outdoor sports activities has been greatly diminished.  

In February 2010, the Veteran underwent a VA examination of his left knee.  The examiner reported there was no deformity, instability, stiffness, weakness, incoordination, decreased speed of joint motion in the Veteran's left knee, but there was some evidence of giving way.  The Veteran subjectively complained of numbness in his left shin and at the top of the patella.  He also reported chronic pain around the patella and thigh, that he used a cane intermittently, is able to stand for 15 to 30 minutes and he is able to walk 1/4 mile.  

Upon physical examination at the February 2010 examination, it was evident that the Veteran had an antalgic gait, bony joint enlargement and guarding of movement.  There were some clicks and snaps, but no grinding.  The examiner reported no instability and that the knee was stable during the routine examination.  However, the examiner also noted that if the Veteran were to run in a sport that this would generate a feeling of instability.   

The Veteran exhibited no signs of pain with active motion.  He had left knee flexion of 0 to 100 degrees, and left knee extension was normal at 0 degrees.  X-rays were negative, position of the prosthetic was good and the alignment was normal.  There was evidence of small joint effusion.  

Lastly, the examiner did note that the Veteran's knee disability did have a mild effect on his usual daily activities but that he could perform moderate lower body exercise, but that contact sports should be avoided.  

Progress notes from the Veteran's private orthopedist from May 2010 state that the Veteran's range of motion of the left knee is extension to 0 degrees and flexion to 130 degrees.  The Veteran subjectively complained of pain in the middle thigh that is intermittent, increases with weight bearing and can be totally disabling at times.  The Veteran stated that he intermittently uses a cane, denies any fevers, chills, constitutional systems, numbness, tingling, paresthesia, muscle pain, or claudication symptoms.  The Veteran did walk with a slight limp, favoring the left knee when walking without an assistive device. 

X-rays taken at the May 2010 follow up demonstrated that the implants were in a good position with no evidence of loosening, wear, or subsidence.  The Veteran was advised to return in one year to re-evaluate his disability.  

In June 2010, the Veteran completed a physical work performance evaluation.  The report concluded that the Veteran would be able to tolerate a medium level of work for an 8-hour day/40-hour workweek.  The Veteran reported that his left knee bothered him causing the whole leg to become painful and the examiner noted that the statements were consistent with observed movement patters.  The examiner reported that pain behaviors included an antalgic gait that was consistent with observed movement and self-reported pain.  The examiner noted the Veteran had difficultly performing any movements that consisted of him bending his left knee.  Areas of dysfunction were noted to be dynamic strength and factors underlying the performance included decreased muscle strength of the left lower extremity, pain and fear of reinjury. 

The Board has reviewed the probative evidence of record including the Veteran's written statements and the statement sent by his friend S.S.  The Veteran's left total knee replacement residuals have been objectively shown to be manifested by severe chronic knee pain with an associated antalgic gait and weakness.  Although the Veteran retained significant motion of the knee, the Board finds the Veteran's lay reports of pain and weakness, described as totally disabling at times, to be significant.  In light of the reports of pain and clinical observations of altered gait, the Board finds that the Veteran's post-operative left knee disability most closely approximates the criteria for a 60 percent evaluation under the provisions of 38 C.F.R. § 4.71a , Diagnostic Code 5055. 38 C.F.R. § 4.7 (2013). Such a rating represents the maximum schedular evaluation under that diagnostic code. Accordingly, the Board concludes that a 60 percent evaluation is warranted during the entire period of time covered by this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additional Considerations 

The Court of Appeals for Veterans Claims has set forth a three-step analysis for determining whether an extra- schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the claimant's disability picture is adequately contemplated by the rating schedule. Id.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate and no referral is required.  If, however, the symptoms are not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. at 116

The Veteran's left knee symptomatology falls squarely within the criteria for a 60 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).  The record of evidence has not identified any specific factors, which may be considered exceptional or unusual in light of VA's rating schedule and does not otherwise show that there is an exceptional disability picture.  The documentation of record is void of any finding of exceptional limitation due to the Veteran's left total knee replacement residuals beyond that contemplated by the rating schedule.  Further, the Veteran is retired due to age eligibility and not due to his disability.  Thus, the Board finds that referral for consideration of assignment of an evaluation on an extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2013).

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters in January 2008, April 2008, October 2009, and January 2010 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159  (2012).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d) ; see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided a VA examination in February 2010, which is adequate for the purposes of determining an increased rating as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a September 2010 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103  and 5103A; 38 C.F.R. § 3.159.

ORDER

Entitlement to an evaluation of 60 percent for status post total left knee replacement is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


